BARKETT, Justice,
specially concurring.
Because I agree that more time is needed for an orderly and fair disposition of post-conviction appeals for cases under death warrants, I concur with the publication of this proposed rule for comments from any interested parties. I am concerned, however, with the due process and equal protection issues raised by a rule which affords capital defendants under death warrants less time to pursue remedies provided under Rule 3.850 than that afforded other defendants, including capital defendants who are not under death warrants. See Bundy v. State, 490 So.2d 1257 (Fla.1986) (Barkett, J., concurring specially).